Pee Cubiam,
This proceeding, by petition to the court below under the act of May 16,1891, was for the purpose of assessing damages done to the petitioner’s property, fronting on Gaul street, by reason of the change of grade of Chatham street.
Prior to said change of grade, petitioner’s lots were drained, through two connecting alleys appurtenant to said lots, into Chatham street. The elevation of the grade on Chatham street rendered drainage into it impossible, and petitioner was thus compelled to provide other means of drainage.
There cannot be any question as to his legal right to compensation ; and we cannot say that the amount awarded him is excessive. As to his legal right, etc., it is unnecessary'’ to do more than refer to section 8 of article 16 of the constitution, and the act under which this proceeding was had.
The constitutional provision is not limited to property abutting or fronting on the particular highway or improvement, by *606the construction or enlargement of which the property is injured. It applies to any works, etc., that are sufficiently near to the property to make the injury proximate, immediate and substantial: Mellor v. Philadelphia, 160 Pa. 614; In re Melon Street, 182 Pa. 397; Snyder v. Lancaster, 20 W. N. C. 185.
Property is injured when its drainage is materially affected: Railroad Co. v. Ziemer, 124 Pa. 560; Chambers v. South Chester, 140 Pa. 510. See also Patton v. Philadelphia, 175 Pa. 88, and Dawson v. Pittsburg, 159 Pa. 317.
There is nothing in either of the assignments of error that requires special notice. Neither of them is sustained.
The decree of the court below, dismissing exceptions to the report of the viewers, and confirming said report, is affirmed at appellant’s costs, and its appeal is dismissed.